Citation Nr: 1701816	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to August 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's erectile dysfunction is related to his type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran asserts that his erectile dysfunction is related to his service-connected type II diabetes mellitus.  The Board agrees.

He has current a current diagnosis of erectile dysfunction and is service connected for type II diabetes mellitus, satisfying the first two elements for secondary service connection.  See, e.g., January 2011 VA examination report. In regard to the final element, nexus, there are three opinions of record.

The Veteran received a VA genitourinary examination in January 2011.  The claims file was not available for review.  In relevant part, the examiner noted that the Veteran had a previous diagnosis of Peyronie's disease in approximately 1976; the examination report reflects that onset of erectile dysfunction occurred at approximately the same time as Peyronie's disease.  The examination report reflects that the Veteran's risk factors for erectile dysfunction included diabetes mellitus and natural aging (over 50 years).  The examiner opined that the Veteran's erectile dysfunction was secondary to his Peyronie's disease and was not caused by or related to type II diabetes mellitus.  The examiner provided no rationale to support this conclusion.  

In October 2016, the Veteran submitted two positive nexus opinions from private providers.  Dr. C.P. indicated that the Veteran had been under his care for several years and he stated that "it is well-established that male erectile dysfunction is both associated with, and exacerbated by[,] Diabetes."  In the other letter, private urologist Dr. T.C. opined that the Veteran's diabetes was likely contributing to his erectile dysfunction.  

The Veteran has also provided medical treatise literature in support of his claim.  In relevant part, a submitted article from the American Journal of Medicine states, "The association of diabetes with erectile dysfunction has been documented, and our data suggest that over half of all men in the US with diabetes are affected by erectile dysfunction."  Although medical treatise literature by itself is may not be used to establish a nexus in a particular Veteran's circumstances due to its generic nature, this article does provide support for Dr. C.P.'s conclusions.

The Veteran was afforded a Board hearing in October 2016.  In pertinent part, he gave sworn testimony that he had surgeries for Peyronie's disease in the late 1970's and that his contemporaneous erectile dysfunction resolved.  He fully recovered and got married soon afterwards.  In addition, the Veteran testified that he was diagnosed with type II diabetes mellitus in approximately May 2001, but was not diagnosed with erectile dysfunction until around March 2009.  

The Board is charged with weighing the evidence of record.  The January 2011 VA examiner concluded that the Veteran's erectile dysfunction was not related to diabetes mellitus because it had onset in the 1970s, contemporaneous with Peyronie's disease.  This was an inaccurate factual premise, as the Veteran has provided competent and credible lay evidence that the sexual dysfunction he experienced in the late 1970s completely resolved after he had surgery for Peyronie's disease.  Therefore, as the 2011 VA opinion is based on an inaccurate premise, it is afforded no probative value.  In addition, the examiner's opinion is not supported by sufficient rationale, especially given the acknowledgement that diabetes mellitus was a risk factor for erectile dysfunction.

The two private medical nexus opinions received in October 2016 support a nexus between the Veteran's erectile dysfunction and his service-connected type II diabetes mellitus.  These providers' conclusions are supported by the Veteran's contentions that onset of erectile dysfunction occurred after diagnosis of diabetes mellitus and they are also supported by the medical treatise literature submitted by the Veteran.  Accordingly, affording the Veteran the benefit of the doubt, service connection for erectile dysfunction, secondary to type II diabetes mellitus, is warranted. 


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


